Citation Nr: 9920374	
Decision Date: 07/23/99    Archive Date: 07/28/99

DOCKET NO.  94-11 702	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Paul, 
Minnesota


THE ISSUES

1.  Entitlement to service connection for a right shoulder 
disorder.

2.  Entitlement to service connection for chronic viral 
infections.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant and friend




ATTORNEY FOR THE BOARD

Robert W. Legg, Associate Counsel


INTRODUCTION

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a February 1993 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Paul, Minnesota, which denied the benefits sought.  
The veteran, who had active service from February 1975 to 
April 1978, appealed that decision.

In September 1996, the Board remanded these claims for a VA 
examination in order to assist the veteran in the prosecution 
of his claims.  The RO scheduled the veteran for 
examinations, and sent the notice to his last known address.  
The notice was returned as undelivered.  Thereafter, the RO 
made diligent efforts to locate the veteran, including 
contacting his representative to obtain an address.  However, 
it does not appear that the veteran's representative had a 
more recent address.  Other VA correspondence has likewise 
been returned as undelivered.  The United States Court of 
Appeals for Veterans Claims (Court) has held that "it is the 
burden of the veteran to keep the VA apprised of his 
whereabouts.  If he does not do so, there is no burden on the 
part of the VA to turn up heaven and earth to find him."  
Hyson v. Brown, 5 Vet. App. 262, 265 (1993).  The Board does 
not find that further development would be fruitful in these 
claims.


FINDINGS OF FACT

1.  The veteran's entrance examination report noted that the 
veteran had a history of a fractured right clavicle.

2.  The veteran's right shoulder was injured during service.

3.  Service medical records reflect that musculoskeletal 
strain was the extent of the right shoulder injury.

4.  The veteran had several instances of viral infections 
during service.

5.  Evidence has not been submitted that would establish that 
the veteran has viral infections as a chronic disorder that 
originated during service.


CONCLUSIONS OF LAW

1.  A right shoulder disorder was not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).

2.  Chronic viral infections were not incurred in or 
aggravated by active service.  38 U.S.C.A. §§ 1131, 5107 
(West 1991); 38 C.F.R. § 3.303 (1998).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As a preliminary matter, the veteran's claims for service 
connection are well-grounded within the meaning of 
38 U.S.C.A. § 5107(a) (West 1991).  That is, the Board finds 
that the veteran has presented claims which are plausible.  
As noted above, the RO has exhausted its duty to assist the 
veteran, and that further development is not necessary.

The veteran's entrance examination report dated February 1975 
reflected a history of a fracture of the right clavicle.  
Service medical records further reveal that the veteran 
received treatment for a right shoulder disorder in February 
and March 1977, when apparently a vehicle fell on him while 
he was working under it.  A diagnosis of a muscle strain was 
then given.  X-rays did not show dislocation or deformity.  
The veteran's separation examination report dated April 1978 
showed that the veteran's upper extremities were considered 
normal.

An April 1984 or 1985 VA treatment record (it is unclear on 
the report) noted complaints of right shoulder pain.  An 
August 1987 VA treatment record recorded complaints of right 
shoulder pain.  The VA physician stated that there was a 
definite abnormality with right scapular "popping-up."  
However, the VA physician stated that he was unable to 
specify in more detail what the exact nature of the 
abnormality was.  An April 1988 VA X-ray report showed a 
minimal superior subluxation of the humeral head, and with a 
clinical history of trauma, the interpreting radiologist 
considered the possibility of rotator cuff tear.  

In July 1993, as a result of this claim, the RO afforded the 
veteran a VA examination.  The veteran related his in service 
injury, and informed the examiner that ever since then his 
right shoulder had hurt.  The right shoulder showed marked 
tenderness anteriorly with limited abduction, adduction and 
elevation.  The examiner diagnosed the veteran with a rotator 
cuff injury of the right shoulder.

The September 1996 remand noted that the examiner who 
conducted the July 1993 examination neither ruled in nor out 
the possibility that the in-service injury led to the current 
diagnosis of a rotator cuff injury.  The remand sought a 
further examination in order to resolve this issue, but as 
noted above, the veteran could not be contacted to 
effectively schedule the examination.

In light of the above, the Board finds that the preponderance 
of the evidence is against this claim.  In this respect, the 
Board would note that at the time of his entrance into active 
service the veteran was noted to have a history of a 
fractured right scapula.  Further, neither treatment 
providers nor the examiner who performed the July 1993 VA 
examination necessarily found a nexus between the in-service 
injury and post-service.  The record does not reflect that 
the veteran had a rotator cuff injury immediately after the 
in-service injury, as shown by X-rays, and the extent of his 
injuries was then deemed to be limited to musculoskeletal 
strain.  Indeed, at the time of his separation examination, 
the veteran's right shoulder was noted to be normal.  The 
next documented complaints related to the veteran's right 
shoulder are dated several years after service.  Accordingly, 
the Board finds that the preponderance of the evidence is 
against this claim. 

The Board also notes that while the veteran did have numerous 
viral infections during service, evidence has not been 
submitted during the pendency of this claim that would 
reflect that such has continued from service to date as a 
chronic disability.  Towards this end, the Board would note 
that the veteran's April 1978 separation examination report 
did not record the presence of viral infections as a chronic 
disability.  Similarly, while the veteran reported to a VA 
examiner in July 1993 that he had recurrent viral infections 
since service, that examiner did not make a diagnosis of 
chronic viral infections.

As noted above, the Board remanded this claim for a VA 
examination to assist the veteran in the prosecution of his 
claim, but the RO was unable to locate him to inform him of 
the scheduled examination.  As the veteran has not presented 
evidence that would reflect that he has a chronic viral 
infection disability that originated during service, the 
Board must find that the preponderance of the evidence is 
also against this claim.

In denying the above claims, the Board has considered whether 
the benefit of the doubt rule is applicable, but the evidence 
is not in equipoise, and thus the benefit of the doubt rule 
is not applicable.  38 C.F.R. § 3.102 (1998).  










ORDER

Service connection for a right shoulder disorder is denied.

Service connection for chronic viral infections is denied.



		
	WARREN W. RICE, JR.
	Member, Board of Veterans' Appeals



 

